Citation Nr: 0210116	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  98-10 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected low back disability with degenerative disc 
disease L3-S1, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1979 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in part, granted service connection for low back 
disability and assigned a 10 percent rating, effective March 
26, 1997.  A notice of disagreement was received in April 
1998, a statement of the case was issued in May 1998, and a 
substantive appeal was received in July 1998.  The veteran 
testified at a personal hearing at the RO in June 2001.  

Although the issues of entitlement to service connection for 
left knee disability and for pes planus were also originally 
in appellate status, these benefits were granted by the RO in 
a January 2002 rating decision.  In this rating decision, the 
RO also increased the rating for the veteran's low back 
disability to 20 percent, effective from March 26, 1997.  


FINDING OF FACT

The veteran's service-connected low back disability with 
degenerative disc disease L3-S1 is manifested by complaints 
of pain with recurring attacks, but no clinical evidence of 
more than moderate limitation of motion, no demonstrable 
muscle spasm and no clinical or special test evidence of 
neurological impairment.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for the veteran's service-connected low back 
disability with degenerative disc disease L3-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5010, 5293 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, VA examination reports in February 1998 and 
August 2000, and private medical reports from The El Paso 
Orthorpedic Surgery Group.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  Further, 
at the June 2001 personal hearing, the veteran indicated that 
he would obtain certain private medical records, and it 
appears that such records were subsequently received into the 
record.  It further appears from the hearing testimony that 
the veteran was given the opportunity to identify other 
medical care providers, but no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decisions, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Further, the veteran was notified at the 
personal hearing that VA would offer assistance in obtaining 
certain other evidence which he might identify.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  See also Quartuccio v. 
Principi, No. 01-997 (Vet. App. June 19, 2002).

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The March 1998 rating decision granted service connection for 
mechanical low back pain and assigned a 10 percent rating 
effective March 1997.  A January 2002 rating decision 
increased the rating to 20 percent, effective March 1997, and 
changed the description of the disability to low back 
disability with degenerative disc disease L3-S1 (low back 
disability). 

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his low back disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected low back disability has been 
rated by the RO under the provisions of Diagnostic Codes 
5010-5293.  Code 5010 (for traumatic arthritis) indicates 
that the disability should be rated as degenerative 
arthritis.  Under Code 5003 for degenerative arthritis, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the joint or 
joints involved.  Under Code 5292, moderate limitation of 
motion warrants a 20 percent rating and severe limitation of 
motion warrants a 40 percent rating.

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 20 percent rating is warranted when there is symptomatology 
of moderate; recurring attacks.  A 40 percent rating is 
warranted when there are severe; recurring attacks, with 
intermittent relief.  A 60 percent rating is warranted when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

On VA examination in February 1998, the veteran complained of 
chronic lower back pain.  Examination revealed that low back 
sacroiliac joints renal angle sites were within normal 
limits.  Pelvis was level and the Trendelenburg test was 
negative.  The straight leg-raising test was negative 
bilaterally.  The examiner found that the veteran's symptoms 
were related to mild to moderate type of chronic, recurrent 
myofascial strain, but otherwise found a clinically normal 
spine on evaluation.

Private medical records between August 2000 and October 2000 
from The El Paso Orthopedic Surgery Group revealed that the 
veteran complained of pain at the posterior right low back, 
extending down the posterolateral aspect of the buttock, down 
the posterolateral aspect of the right lower extremity at 
approximately the level of the knee.  He denied any numbness 
or tingling.  He complained of weakness to the right lower 
extremity, but denied any symptoms which caused him to awaken 
from sleep at night.  

Examinations showed that the veteran ambulated with a normal 
gait.  Sensation to light touch was intact, bilaterally and 
equal, in the lower extremities.  The veteran's motor 
strength was 5/5 bilaterally equal in the lower extremities.  
There was palpation, but no tenderness across the low back 
area.  Seated straight leg raising on the right side caused 
right sided low back pain, which was enhanced with 
dorsiflexion of the foot.  The veteran was prescribed Motrin, 
800 milligrams, three times a day, Soma and Medrol Dosepak.  

One medical record in August 2000 noted that the veteran 
complained that he had severe exacerbation of his low back 
pain recently as a result of trying to bend over to pick up 
some laundry.  This examination showed that the veteran was 
ambulating with a noticeably right antalgic gait.  However, a 
follow-up examination in October 2000 noted that the veteran 
was feeling better overall, although he did complain of pain 
at the lateral aspect of the right thigh.  An EMG needle 
evaluation of the right lumbosacral paraspinal musculature 
levels L3-S1 and right lower extremities was within 
completely within normal limits.  Motor unit analysis of all 
the muscles investigated in the right lower extremity was 
normal in terms of numbers and amplitude.  The nerve 
conduction study was found to be within normal limits.  

On VA examination in December 2000, the veteran reported 
awaking every morning with a stiff, aching back.  The veteran 
performed daily stretching exercises for about 10 to 15 
minutes, taking a hot shower and is then usually "good for 
the rest of the day."  The veteran did note that 
occasionally his back goes out if he turns suddenly, lifts 
heavy objects, or straightens up after bending forward.  The 
veteran stated that these episodes occur about every 9 to 10 
months and result in more severe back pain and stiffness and 
lasts for several days.  

Examination showed that the veteran walked with a normal gait 
and sits and stands with normal posture.  There was no 
deformity or tenderness.  The examiner found that the 
paravertebral muscles were of normal bulk and tone and are 
without spasm.  Radiograms of the lumbar spine showed a 
transitional 1st lumbar vertebra with minute ribs and a 
transitional 5th lumbar vertebra with large transverse 
processes that abut the sacral alea.  There was marked 
narrowing of the L3/4, L4/5 and L5/S1 intervertebral disc 
spaces with associated traction osteophytes at those levels.  
The diagnosis was degenerative disc disease, lumbar spine, 
manifested by morning stiffness and aching pain, by episodes 
of increased pain and stiffness every 9 to 10 months that 
last several days, and by characteristic radiographic 
findings.  

It is readily clear from the record that the veteran suffers 
from a significant low back disability.  Nevertheless, 
according to the December 2000 VA examination report, the 
veteran's attacks or episodes occur every 9 to 10 months.  A 
review of the other VA and private treatment records appears 
to support a finding that the attacks are recurring, not 
persistent.  It would appear that the question is one of the 
severity of the disc disease.  After reviewing the totality 
of the evidence, including the veteran's testimony, the Board 
concludes that the disability is essentially moderate in 
degree at this time. 

Despite the veteran's statements and testimony, there is no 
clinical evidence that the veteran suffers muscle spasms, nor 
is there clinical or special test evidence of neurological 
findings.  Examination have not revealed evidence or 
radiculopathy, and an EMG needle evaluation was within normal 
limits.  The veteran's statements to examiners have also 
essentially been to the effect that he suffers periodic 
flare-ups with certain activities, but it appears that such 
attacks are not more than moderate in severity.  In sum, the 
Board is unable to find a basis for assigning a rating in 
excess of 20 percent under Code 5293.  

As for Code 5003, the Board finds that the medical records 
show essentially slight limitation of motion of the lumbar 
spine.  On VA examination in February 1998, lumbar flexion 
was 60 degrees, extension 25 degrees and lateral bending was 
25 degrees, all within normal limits.  The examiner detected 
no problems during range of motion testing and no pain with 
radiation noted to the lower extremities.  Private medical 
records from The El Paso Orthorpedic Surgery Group 
demonstrated slight limitation in forward flexion and 
extension.  

On VA examination in December 2000, range of motion of the 
back was 10 degrees extension to 80 degrees flexion 
(fingertips lack 6cm. of touching his toes) with 18 degrees 
right lateral bend, 20 degrees left lateral bend, 32 degrees 
rotation to the left and 30 degrees rotation to the right.  
Both patellar reflexes are 2+ and both Achilles reflexes are 
1+.  The examiner indicated that these findings were 
consistent with slight limitation of spine motion.  
Accordingly, the Board finds no evidence of severe limitation 
of motion of the lumbar spine to warrant a higher rating 
under Code 5292.  

As for other diagnostic codes, the Board notes that there is 
no evidence of abnormal mobility on forces motion with other 
associated symptoms to warrant a finding of severe 
lumbosacral strain under Code 5295.

The Board acknowledges the veteran's statements in his June 
2001 personal hearing that he has chronic low back pain, 
including constant shooting pain on his right side and daily 
low back muscle spasms, and in reviewing the evidence the 
Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59; DeLuca, supra.  Indeed, the private medical 
records did note that the veteran exhibited pain during range 
of motion testing.  However, there has been no persuasive 
showing of additional functional loss due to pain that would 
further limit motion so as to result in severe limitation of 
motion as required for a higher rating under Code 5292 or any 
other applicable Code.  The medical evidence clearly shows 
that the veteran's gait was overall normal and that muscle 
strength was 5/5 on a scale of 0-5.  Moreover, the veteran 
informed the August 2000 VA examiner that after he performed 
his daily stretching exercises for about 10 to 15 minutes and 
took a hot shower, he was then usually "good for the rest of 
the day."  

In sum, while the Board does not doubt that the veteran's low 
back disability is productive of impairment, the Board is 
compelled to conclude that the preponderance of such evidence 
is against entitlement to a rating in excess of the current 
20 percent at this time.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The Board does acknowledge the veteran's 
low back impairment, but the current 20 percent rating 
appears to adequately reflect the current degree of low back 
disability under applicable rating criteria.  The veteran may 
always advance a claim for an increased rating should the 
severity of his low back disability increase in the future. 


ORDER

The appeal is denied. 

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

